   No.

   UNTTED STATES DISTRICT COURT

                              Eastem District of Pennsylvania


                                        Criminal Division


                 THE UNITED STATES OF AMERICA



                                                      Moshe Porat

                                               INDICTMENT

                                                     Counts
18 U.S.C. $ 371 (conspiracy-          I count),          18 U.S.C. $ 1343   (wire fraud- I count)
                                      Notice of Forfeiture

                                                     A lrrc bill.




              l'ilcd in   opon coufl this                                        day.
                    ol                                              2o

                                                       Clcrk

                                      liril.   lli
